 


109 HR 4350 IH: School Building Enhancement Act
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4350 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Mr. Holt introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide for grants from the Secretary of Energy to State and local educational agencies for EnergySmart schools and Energy Star programs. 
 

1.Short titleThis Act may be cited as the School Building Enhancement Act. 
2.Grant programThe Secretary of Energy may provide grants— 
(1)to State educational agencies and local educational agencies for providing intensive technical assistance for, and assisting the implementation of, the EnergySmart Schools Program of the Department of Energy and the Energy Star for K–12 School Districts program of the Environmental Protection Agency; and 
(2) to State educational agencies for use in the development of State-level school energy efficiency quality plans, in partnership with the Department of Energy, including— 
(A)standards for school building design, construction, and renovation; and 
(B)proposals for the systematic improvement (including benchmarks and timelines) of environmental conditions in and around schools throughout the State, including— 
(i)environmentally preferable purchasing of products for instruction and maintenance; 
(ii)increasing the use of alternative energy fuels in school buses; and 
(iii)maximization of transportation choices for students, staff, and other members of the community. 
3.Federal shareThe Federal share of the cost of a project or activity carried out using funds from a grant under this Act shall not exceed 90 percent. 
4.Grant priorityIn providing grants under section 2(1), the Secretary of Energy shall give priority to projects to provide assistance to school districts that have a demonstrated need for energy efficiency improvement. 
5.DefinitionFor purposes of this Act, the terms State educational agency and local educational agency have the meanings given those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
6.Authorization of appropriations There are authorized to be appropriated to the Secretary of Energy to carry out this Act $10,000,000 for the period encompassing fiscal years 2006 through 2011.  
 
